DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed March 10, 2021 has been fully considered and entered.
Applicant’s arguments, see pages 5-10, filed March 10, 2021, with respect to claims 1-8 and 36-44 have been fully considered and are persuasive.  Accordingly, the prior art rejections set forth in the Office Action mailed September 10, 2020 have been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 36-44 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest: 
The fiber optic connector assembly defined by claim 1, comprising:
a. a triple clad fiber having a proximal and distal end, defining a length there-between; the fiber comprising a core, an inner cladding in direct contact with the core, a second cladding adjacent to inner cladding, and an outer cladding adjacent to the second cladding; wherein a proximal portion of the length of the fiber is adjacent the proximal end of the fiber; 
b. wherein along the proximal portion of the length of the fiber the outer cladding has been removed, defining a proximal length of the fiber and an exposed outer surface of the second cladding along the proximal length, the outer surface comprising contaminants; and, 
c. the proximal length positioned within an inner cavity of a connector, whereby the contaminants are located between an inner surface of the connector and the outer surface of the second cladding; 
d. whereby, the contaminants are shielded by the second cladding from laser energy in the inner cladding; thereby minimize detrimental thermal effects from laser-contaminant interactions; or
The fiber optic connector assembly defined by claim 8, comprising:
a. a fiber having a proximal and distal end, defining a length there-between; the fiber comprising a core, an inner cladding in direct contact with the core, a second cladding adjacent to inner cladding; 
b. the second cladding comprising an area along the length of the fiber, wherein an outer surface of the fiber is contaminated with contaminants which upon interaction with a laser beam cause thermal degradation of the fiber; thereby defining an outer contaminated area; and, 
c. the outer contaminated area in direct contact with an inner surface of a connector; whereby, the contaminants are shielded by the second cladding from laser energy in the inner cladding; thereby preventing thermal degradation of the fiber.
Dependent claims 2-7 and 36-44 are allowable by virtue of their dependency on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874